        Case 2:18-cv-03436-ADS-AYS Document 45 Filed 10/10/19 Page 1 of 1 PageID #: 222
AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                              REPORT ON THE
                    U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                           ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G ACTION               G APPEAL                                   United States District Court, Eastern District of New York
DOCKET NO.                          DATE FILED                            100 Federal Plaza
 18cv3436 (ADS)(AYS)                          6/13/2018                   Central Islip, NY 11722
PLAINTIFF                                                                             DEFENDANT
The Teddy Bearys Ltd,                                                                 Dover Publications, Inc.; and Theodore Menten,




       COPYRIGHT
                                                                TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 VA 2-081-043                       Teddy Bear Drawing                                                             Irene Patricia Scott

2                                    (See Attached Complaint and Exhibits)

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order            G Judgment                                     G Yes        G No                                           10/10/2019

CLERK                                                            (BY) DEPUTY CLERK                                               DATE

DOUGLAS C. PALMER                                                Laurie Coleman                                                           10/11/2019
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                                Reset
